Citation Nr: 0524490	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-11 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to the establishment of permanency of a 100 
percent evaluation for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from October 1965 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Phoenix, 
Arizona, VA Regional Office (RO).   


FINDING OF FACT

PTSD is permanently, totally disabling.



CONCLUSION OF LAW

The appellant's total disability due to PTSD is permanent.  
38 C.F.R. § 3.340 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that any defect with regard to 
VCCA is harmless error as the claim is herein granted.  

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  38 C.F.R. § 3.340(b).  

In January 2003, the AOJ granted service connection for PTSD 
and assigned a 100 percent disability rating effective from 
April 26, 2002.  The Board finds that the appellant's total 
disability due to PTSD is permanent

The April 2002 VA examiner noted a 34-year history of PTSD 
symptoms and that he had been unable to obtain employment due 
to flashbacks, depression/isolation, survivor guilt, and 
constant nightmares.  A global assessment of functioning of 
35 was assigned.  A May 2002 treatment record notes he had 
been isolated for 10 years.  The examiner stated that he was 
obviously incapable of self-care or employment.  The December 
2002 VA assigned a GAF of 40.  While that examiner stated 
that with continued counseling and medication management, 
symptoms were expected to improve, on VA examination in 
October 2003, the GAF was assigned was 41, merely a marginal 
improvement if any.  The Board notes that the October 2003 VA 
examiner maintained hope for modest improvement.  Regardless, 
that examiner stated that the appellant would not become 
remarkably functional.  

Based on the above evidence, the Board concludes that it is 
reasonably certain that the appellant's total disability will 
continue.  The VA examiner specifically stated that even with 
the expected improvement the appellant was not going to  
become remarkably functional.  Thus, the Board finds that the 
veteran is permanently, totally disabled due to his service-
connected PTSD.

Stated differently, the Board finds that the examination 
reports have not established a basis for concluding that the 
veteran is less that totally disabled.  Furthermore, although 
the last examiner hoped for some future improvement, there is 
nothing in the report that would reflect that the improvement 
would be meaningful for compensation purposes.  His PTSD was 
considered to be significant, disabling and without 
indication that he would become functional. 


ORDER

A permanent total disability rating for the appellant's PTSD 
is granted.



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


